It is a real pleasure and an immense privilege to take the floor before the Assembly at this historic celebration of the seventieth anniversary of the United Nations. First, I wish to address my warm congratulations to you, Sir, on your outstanding election to head the General Assembly at its seventieth regular session. Your vast experience of international and parliamentary issues, together with your eminent personal and professional skills, are a guarantee for the success of our work.
I should also like to pay tribute to your predecessor, Mr. Sam Kahamba Kutesa, for having presided brilliantly over the sixty-ninth session. To the Secretary- General Ban Ki-moon, I reiterate the gratitude of my delegation for the special interest he has always shown in seeking solutions to the many challenges that the United Nations and its Members have had to face.
This session in an historic one, as I said earlier, and the theme that you, Sir, have chosen for the general
14/29 15-29822

02/10/2015 A/70/PV.26
debate this year — “The United Nations at 70: the road ahead for peace, security and human rights” — is very timely because it is both an appeal to take stock and a look to the future of the United Nations work in the service of international peace and security, economic and social development and human rights. In that respect, we welcome the fact that the principles enunciated in the Charter of the United Nations have stood the test of time and that the United Nations has many successes to its credit.
In the area of international peace and security, our Organization has played an appreciable role in resolving conflicts and preventing others, in particular with the establishment of preventive diplomacy in 1997. The adoption in 2001 of the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects; the adoption of the Global Counter-Terrorism Strategy in 2006; the relaunching of the Conference on Disarmament with a view to recommendations on nuclear disarmament and practical confidence-building measures for conventional weapons; and most recently the conclusion of the Arms Trade Treaty all attest to the United Nations progress towards its goals.
With regard to the maintenance or re-establishment of international peace and security, peacekeeping operations are increasingly carried out with the participation of regional organizations and have evolved significantly in scope and mandate in order to adapt to crisis and conflicts that have become increasingly complex. Moreover, in the weeks to come the General Assembly will discuss in-depth the new report of the Secretary-General on the future of United Nations peacekeeping operations (see A//70/95). In this respect, I should like to emphasize that Niger is the world’s seventeenth-largest troop- and police-contributing country, with 1,826 men and women in United Nations peacekeeping operations in 2015.
With regard to the peaceful settlement of disputes, the International Court of Justice, established by the Charter of the United Nations as the principal judiciary organ of the United Nations, has contributed to maintaining international peace by handing down decisions and advisory opinions in resolution of a variety of many disputes. The Niger trusts the Court and has resorted to it in two border disputes with neighbouring States, which not only allowed those disputes to be permanently settled but also reaffirmed
good-neighbourliness and cooperation with these countries.
In the same vein, the conclusion in July of negotiations agreement between the five permanent members of the Security Council and Germany, on the one hand, and the Islamic Republic of Iran, on the other, with regard to the nuclear programme of the latter, was in our opinion a real reason for satisfaction.
In the Middle East, the Israeli-Palestinian conflict, which began several years after the creation of the United Nations, has not yet been resolved, despite its heavy toll in human lives, mainly civilians, and the many initiatives of the United Nations and the peace plans initiated by other members of the international community. The Niger continues to stand with the Palestinian people and supports all efforts that could lead to a comprehensive peace based on the two-State solution, with an independent and viable Palestine living side by side in peace and security with Israel and neighbouring countries. We were therefore pleased to attend on 30 September the raising of the Palestinian flag alongside those of States Members at the United Nations.
Also in the Middle East, the wars raging in Syria, Iraq and Yemen are reasons for genuine concern. They have inflicted terrible suffering on civilians, who have been compelled to seek refuge elsewhere. This has created humanitarian crises embodied in the daily tragedy of immigrants in the Mediterranean Sea and along the eastern borders of Europe.
In Africa, the ongoing situation in South Sudan is yet another source of great concern, despite the agreement signed in August. In Burkina Faso, we welcome the successful resolution of the situation and the relaunch of the democratic transition thanks to the efforts of the African Union and the Economic Community of West African States (ECOWAS). In the Central African Republic, we welcome the Bangui Forum for National Reconciliation and call on all parties to implement its outcome. We express our great concern, however, on the subject of recent events that may undermine security and respect for the agreed agenda.
In Mali, despite the presence of the United Nations Multidimensional Integrated Stabilization Mission in Mali and Operation Barkhane, terrorist groups continue to carry out criminal acts against the civilian population and the peacekeeping forces. The signing on 20 June at Bamako of the Agreement
15-29822 15/29

A/70/PV.26 02/10/2015
for Peace and Reconciliation in Mali was a crucial milestone in restoring peace, security and stability and in creating conditions conducive to economic and social development in that country. The effective implementation of the Agreement must be supported by the entire international community.
In Libya, the situation remains very alarming and require the international community to be further involved so as to persuade the Libyan people to reconcile and fight together against the terrorist groups sowing despair throughout the country. We see every day how their activities compromise efforts aimed at genuine national reconciliation, which is a sine qua non condition to restore peace and stability and ensure the economic and social development that the Libyan people legitimately deserve. That situation is also a serious threat to the security of the Niger, a neighbouring country, and the entire Sahelo-Saharan region. In regard, we sincerely hope that the United Nations-led peace process under Special Representative of the Secretary-General Bernardino León will be crowned with success.
To those general situations of conflict are also added violent extremism and international terrorism, which are increasingly taking on worrying dimensions with the acquisition of heavy weapons and the desire to conquer territories and destabilize the area to an unprecedented degree. However, we have to be pleased by the awareness on the part of the international community of the danger that represents, as well as by its commitment to face it. Whether it is the United Nations through the relevant resolutions of the Security Council or the actions of regional organizations and subregional organizations such as the African Union, ECOWAS, the Lake Chad Basin Commission, the European Union and the Organization of Islamic Cooperation, the international community is showing great mobilization to eradicate this scourge.
As for the Boko Haram sect, which is disturbing the peace in the Lake Chad Basin, it will certainly be defeated by the effective operation of the multilateral mixed force established by Cameroon, the Niger, Nigeria, Chad and the members of the Lake Chad Basin, as well as Benin. We would like to thank the members of the Security Council for the statement issued in August that urged the international community to contribute all the necessary support to the States of the region, in particular the members of the Lake Chad Basin Commission plus Benin. For its part, Niger is
actively committed to combating terrorism and, in close cooperation with its partners, has strengthened its national committee to combat all forms of terrorism as part of a regional and international undertaking to combat this scourge.
As the President of the Republic of the Niger, His Excellency Mr. Mahamadou Issoufou, said on the occasion of his speech to the audience at Harvard University on 3 April,
“The Clauswitz triad, people, government, army, which has always been sought in the past in so-called industrial wars, functions very well in asymmetric wars conducted by terrorists. While some claim to be carrying out jihad in the name of Allah, Islam is a religion of peace and tolerance. Islam asks Muslims to seek knowledge and, as the Prophet has said, to do so as far as China, so as to learn from the cradle to the grave. The terrorists of Boko Haram, like all other terrorists, are not Muslims. On the contrary, they are the worst enemies of Islam. For those reasons, Boko Haram has no future and will be vanquished.”
With regard to human rights, since the adoption, on 10 December 1948, of the Universal Declaration of Human Rights we have witnessed an impressive development of international law and human rights law through the conclusion of numerous international legal instruments covering almost all aspects, including new rights. At the same time, important progress has been made in the codification of international law.
With regard to the challenge of migration, we are delighted that the international community is concerned with dealing with this important issue appropriately and on a global basis. The Niger is a country of origin, a host country and a country of transit. We believe that is imperative to find immediate palliative solutions that will stop clandestine immigration, dismantle the criminal economy that underlies it and solve the problem by attacking the deep causes of migration in countries of origin, causes which are of a security nature, economic and climate and sometimes political due to bad governance.
In the area of economic and social development, the United Nations system, through the operational activities of its agencies, funds, programmes and specialized agencies, has provided technical assistance, capacity- building and development projects to developing countries. I am pleased to note that the United Nations
16/29 15-29822

02/10/2015 A/70/PV.26
system has acted as a neutral and trusted partner in supporting Governments, while helping them with their leadership and to fulfil their international commitments and implement their development strategies.
The Niger acceded to the United Nations on 20 September 1960 under the sponsorship of Tunisia, which we commend for its constant friendship as we mark the seventieth anniversary of our common Organization. Ever since, the Niger has been resolutely committed to international solidarity. On this solemn occasion, we welcome the new turning point of the United Nations to go beyond the Millennium Development Goals and bring about the essential changes to our planet so that the Sustainable Development Goals do not just mean rhetoric, but a true commitment to sustainable global development.
A new commitment to act is a commitment for the peoples of the world, to whom we must provide peace, stability and development. It is a commitment to heighten the spirit of sharing and solidarity at the global level. It represents a driving force break down the barriers of inequality between and within nations. Finally, it is about building a more just and more human world. That is why the Niger believes that “Transforming our world: the 2030 Agenda for Sustainable Development” must be implemented effectively.
The commitments that we have all signed on to have meaning only if they are part of active solidarity and renewed partnership. The United Nations system must be an important actor in the implementation of the 17 Sustainable Development Goals and the 169 targets, including the means of implementation and the follow- up review mechanism. I hope that they will allow for progress beyond the Millennium Development Goals and contribute to meeting the challenges we face to reach the future we want, namely, economic, social and environmental well-being for all. I also hope that the Agenda’s implementation will take into account the close link existing between security, development and climate.
I also welcome the Addis Ababa Action Agenda on financing for development, adopted in July, wherein partners reaffirmed their commitment to support developing countries with a view to inclusive economic and social growth and sustainable development, in particular via increased, predictable and steady official development assistance and other public and private financing sources.
While the wounds left by the structural adjustment programmes of the 1980s and 1990s have not yet healed, the 2008 economic and financial crisis has gravely undermined the growth achieved during the 2000s. The economies of developing countries — in particular the most vulnerable among them, such as landlocked countries, least developed countries and small island developing States — have been the most affected. In that regard, I underscore the importance for us of the speeding up the comprehensive implementation of the commitments under the Istanbul Programme of Action for the Least Developed Countries and the Vienna Programme of Action for Landlocked Developing Countries.
We also hope that the Paris Climate Summit will produce a binding legal instrument that includes effective steps to mitigate the effects of climate change, including adaptation measures for these countries in line with the principle of common but differentiated responsibilities. At the same time, the commitments made with regard for the Green Climate Fund should be both respected stepped up. We welcome all the efforts that the French Government has made under the leadership of President François Hollande to guarantee the success of the upcoming historic climate meeting.
We must also redouble our efforts with regard to the commitments made under the Addis Ababa Action Agenda on Financing for Development, the post-2015 Agenda for Sustainable Development and the measures to be decided at the twenty-first Conference of Parties to the United Nations Framework Convention on Climate Change.
Niger is continuing to implement an economic and social development programme that runs through the end of this year. It aims at economic growth and access by all the people of the Niger to basic social services. A new development programme, known as Vision 2035, will follow thereafter, with a focus on inclusive growth. It is therefore important that there be an appropriate mobilization of financial means and assistance for capacity-building, the facilitation of trade, technology and private investment.
On the political front, we intend to entrench and enhance good democratic governance as an essential factor for all development. In that connection, in early 2016 we will hold a series of elections for the renewal of the mandates of our institutions. Our presidential, legislative and local elections will be transparent, free
15-29822 17/29

A/70/PV.26 02/10/2015
and inclusive. I invite all of our partners to support the Niger in that undertaking of consolidating democracy in my country.
The international system also needs democratic governance. That is particularly necessary because it is clearly recognized that the problems we are facing are on a worldwide scale, and therefore deserve responses of the same scope and through comprehensive multilateralism. The seventieth anniversary of the United Nations should be taken advantage of to examine how it functions and make progress in determining the necessary adjustments so that the Organization, and the Security Council in particular, will reflect the current reality of the world. Africa, which was not present when the United Nations was established because it was still under colonial domination, has to correct the historic injustice it has had with regard to its representation in the Security Council. In accordance with the Ezulwini Consensus, and in line with deliberations of the African Union, our continent should be represented in both categories of membership, with two permanent and five non-permanent seats. Furthermore, the General Assembly — the pre-eminent and most representative organ — should be revitalized so that it can play its role in finding solutions to the different challenges in accordance with the relevant provisions of the Charter.
The Niger believes in multilateralism, sustained solidarity among peoples and the virtues of dialogue among States. In line with those principles, we commend the restoration of diplomatic relations between the United States and Cuba and hope that the seventieth anniversary of the United Nations will coincide with the end of an economic embargo against Cuba’s people that is so unfair.
